1

2

3

4

5

6

7                                 UNITED STATES DISTRICT COURT

8                               SOUTHERN DISTRICT OF CALIFORNIA

9
                                                          Case No.: 18cv2427-LAB (BLM)
10   HTC CORPORATION and HTC AMERICA,
     INC.,
11                                                        ORDER GRANTING HTC’S RENEWED
                                        Plaintiffs,       MOTION TO STRIKE
12
     v.
13
                                                          [ECF No. 12]
     TELEFONAKTIEBOLAGET LM ERICSSON and
14   ERICSSON, INC.,
15                                   Defendants.
16

17         On October 25, 2018, Plaintiffs filed a renewed motion asking the Court to strike their

18   Motion to Compel Rule 45 Production and Rule 30(b)(6) Testimony from Qualcomm

19   [ECF No. 1 (“Motion to Compel”)] and supporting exhibits, which was filed as case-initiating

20   Docket 1. ECF No. 12. The Court notes that a redacted version of the Motion to Compel has

21   been filed [ECF No. 17] and GRANTS Plaintiffs’ renewed motion to strike. Accordingly, the

22   Court DIRECTS the Clerk of Court to strike Docket 1 from the record.

23         IT IS SO ORDERED.

24

25   Dated: 10/30/2018

26

27
28

                                                      1
                                                                                  18cv2427-LAB (BLM)
